DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 7 and 8, filed 05/05/2021, with respect to Claim 14, in view of the newly amended version, have been fully considered and are persuasive.  The rejection of Claim 14 has been withdrawn. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including introducing a third reactant to the substrate with a third dose, the third reactant reacting with the first or second reactant remaining on an area where the first and the second areas do not overlap, wherein one of the first reactant and the second reactant comprises silicon, as disclosed in Claim 1; or wherein the method further comprises one or more of, in between introducing the first and the second reactant, introducing the first reactant again to the substrate, and in between introducing the second and the third reactant, introducing the second reactant again to the substrate, as disclosed in Claim 14; or introducing a first reactant to the substrate with a first dose on a first area of the surface of the one or more gaps; introducing a second reactant to the  silicon; and introducing a third reactant to the substrate with a third dose, the third reactant reacting with the first or second reactant remaining on the area where the first and the second areas do not overlap, as disclosed in Claim 20.
In the instant case, Fukiage et al. (US 2017/0271143) disclose a method of foming a silicon nitride film to cover a stepped portion formed by exposed surfaces of first and second base films in a substrate, includes: forming a nitride film or a seed layer to cover the stepped portion, wherein the nitride film is formed by supplying, to the substrate, a nitrogen-containing base-film nitriding gas for nitriding the base films, exposing the substrate to plasma and nitriding the surface of the stepped portion, and the seed layer is composed of a silicon-containing film formed by supplying a raw material gas of silicon to the substrate and is configured such that the silicon nitride film uniformly grows on the surfaces of the base films; and forming the silicon nitride film on the seed layer by supplying, to the substrate, a second raw material gas of silicon and a silicon-nitriding gas for nitriding silicon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898